UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 (MARK ONE) FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED March 31, 2010 OR [ ]TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-53874 CHINA AMERICA HOLDINGS, INC. (Exact name of registrant as specified in its charter) Florida 82-0326560 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 333 E. Huhua Road, Huating Economic & Development Area, Jiading District, Shanghai, China 201811 (Address of principal executive offices) (Zip Code) 86-21-59974046 (Registrant's telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 (or for such shorter period that the registrant was required to submit and post such files).Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [X] Indicated the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date,168,710,792 shares of common stock are issued and outstanding as of May 14, 2010. TABLE OF CONTENTS Page No. PARTI. - FINANCIAL INFORMATION Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 28 Item 4T Controls and Procedures. 28 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 29 Item 1A. Risk Factors. 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 29 Item 3. Defaults Upon Senior Securities. 29 Item 4. (Removed and Reserved). 30 Item 5. Other Information. 30 Item 6. Exhibits. 30 Signatures 31 - i - INDEX OF CERTAIN DEFINED TERMS USED IN THIS REPORT “China America” “we,” “us,” “ours,” and similar terms refers to China America Holdings, Inc., a Florida corporation formerly known as Sense Holdings, Inc., and our subsidiaries; “China Chemical” refers to China Chemical Group, Inc., a Florida corporation and a wholly owned subsidiary of China America; “AoHong” refers to Shanghai AoHong Industry Co., Ltd., a Chinese limited liability company which is a majority owned subsidiary of China America, together with AoHong’s wholly owned subsidiaries Shanghai Binghong Trading Co., Ltd., a Chinese limited liability company, (“Binghong”), and Shanghai Wuling Environmental Material Co., Ltd., a Chinese limited liability company, (“Wuling”),AoHong (Tianjin) Chemical Co., Ltd. a Chinese limited liability company (“AoHong Tianjin”); and Shanghai Jinqian Chemical Co. Ltd. a Chinese limited liability company (“Jinqian”); "Sense Technologies" refers to Sense Technologies, Inc., a Florida corporation and a wholly-owned subsidiary of China America; "Micro Sensor" refers to Micro Sensor Technologies, Inc., a Florida corporation and a wholly-owned subsidiary of China America; "Mengda" refers to Shanghai Mengda Chemical Co., Ltd., a Chinese company which is AoHong's joint venture partner in Mengjin. Mengda is owned by unrelated third parties; "Mengjin" refers to Shanghai Mengjin Chemical Co., Ltd., a Chinese joint venture between Aohong and Mengda; "Big Tree" refers to Big Tree Toys, Inc., a Florida corporation formerly known as Big Tree Group Corp., "Jieyang Big Tree" refers to Jieyang Big Tree Toy Enterprise Co, Ltd., a Chinese limited liability company and wholly-owned subsidiary of Big Tree; “PRC” or “China” refers to the People’s Republic of China, and Effective September 7, 2009, we changed our fiscal year end from December31 to September 30. We have defined various periods that are covered in this report as follows: • “three months ended March 31, 2010” — January 1, 2010 through March 31, 2010. • “three months ended March 31, 2009” — January 1, 2009 through March 31, 2009 • “six months ended March 31, 2010” — October 1, 2009 through March 31, 2010. • “six months ended March 31, 2009” — October 1, 2008 through March 31, 2009. • “2009 transition period” — January 1, 2009 through September 30, 2009. • “fiscal 2010”— October 1, 2009 through September 30, 2010. • “fiscal 2008”— January 1, 2008 through December 31, 2008. • “fiscal 2007”— January 1, 2007 through December 31, 2007. - ii - CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This report contains forward-looking statements. These forward-looking statements are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. These forward-looking statements were based on various factors and were derived utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements. These factors include, but are not limited to, the risk of doing business in the People's Republic of China ("PRC"), our ability to implement our strategic initiatives, our access to sufficient capital, economic, political and market conditions and fluctuations, government and industry regulation, Chinese and global competition, and other factors. Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. Readers are cautioned not to place undue reliance on these forward-looking statements and readers should carefully review this report in its entirety and review the risks described in "Item 1A. - Risk Factors" in our Transition Report Form 10-KT for the nine month period ended September 30, 2009 as filed with the SEC. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. These forward-looking statements speak only as of the date of this report, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. OTHER PERTINENT INFORMATION Our web sites are www.chinaamericaholdings.com and www.china-aohong.com. The information which appears on our web sites is not part of this report. - iii - PART 1 - FINANCIAL INFORMATION Item 1.Financial Statements CHINA AMERICA HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, September 30, ASSETS Unaudited CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net Notes receivable Inventory Tax receivable Prepaid expense and other current assets Total current assets LONG-TERM ASSETS: Restricted cash Property and equipment, net Land use right, net Other assets Total other assets Total assets $ $ LIABILITIES AND EQUITY CURRENT LIABILITIES: Notes payable $ $ Notes payable-related party Accounts payable and accrued expenses Advances from customers Taxes payables Due to related parties Total current liabilities EQUITY: China America Holdings, Inc. shareholders' equity Common stock: $.001 par value, 500,000,000 shares authorized; 159,810,792 and 151,810,792 shares issued and outstanding at March 31, 2010 and September 30, 2009, respectively Additional paid-in capital Statutory reserves Accumulated deficit ) ) Accumulated other comprehensive income Total China America Holdings, Inc. shareholders' equity Noncontrolling interest Total equity Total liabilities and equity $ $ See notes to unaudited consolidated financial statements. - 1 - CHINA AMERICA HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended For the Six Months Ended March 31, March 31, Net revenues $ Cost of sales Gross profit Operating expenses: Selling expenses Consulting and investor relations expense - - Consulting expense-related party Compensation and related taxes General and administrative Total operating expenses Total operating income (loss) Other income (expenses): Interest income Interest expense ) Interest expense-related party ) - ) ) Other income - - Gain on acquisition - - - Loss on disposition of property and equipment - ) ) ) Realized loss on sale of marketable equity securities - - - ) Foreign currency transaction loss ) Total other income (expenses) ) ) Net income (loss) from continuing operations before income taxes ) ) ) Discontinued operations: Loss from discontinued operations - ) - ) Total loss from discontinued operations - ) - ) Income (loss) before income taxes ) ) ) Income taxes (expense) benefit ) Net income (loss) Net income (loss) attributable to noncontrolling interest ) ) Net (loss) income attributable to China America Holdings, Inc. $ ) $ ) $ ) $ ) Basic and diluted loss per common share: Net (loss) income from continuing operations $ Net (loss) income from discontinued operations Net loss per common share $ Weighted average number of shares outstanding: Basic and diluted Amounts attributable to China America Holdings, Inc. Income (loss) from continuing operations, net of tax $ ) $ ) $ ) $ ) Loss from discontinued operations, net of tax - ) - ) Net (loss) income ) ) $ ) $ ) See notes to unaudited consolidated financial statements. - 2 - CHINA AMERICA HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months Ended March 31, Cash flows from operating activities: Net income (loss) $ $ ) Less: Loss from discontinued operations - ) Adjustments to reconcile income (loss) from continuing operations to net cash provided by (used in) continuing operations: Depreciation and amortization Stock-based compansation - Gain on acquisition ) - Loss on disposition of property and equipment Allowance for doubtful accounts - Realized and unrealized loss on marketable equity securities - Changes in assets and liabilities: Accounts receivable Notes receivable ) Inventory ) Prepaid expenses and other current assets ) Taxes receivable ) - Other assets - ) Accounts payable and accrued expenses ) Taxes payable ) Advances from customers Deferred revenue - Net cash (used in) provided by continuing operations ) Adjustments to reconcile loss from discontinued operations to net cash (used in) provided by discontinued operations: Net liabilities from discontinued operations - Loss from discontinued operations - ) Net cash (used in) provided by discontinued operations - ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Cash acquired from acquisition - Proceeds from sale of marketable equity securities - Purchase of property and equipment ) - Proceeds from property and equipment disposal - Prepaid expense-Deposit on TianJin construction - Increase in deposit on land use rights - ) Net cash flows used in investing activities ) ) Cash flows from financing activities: Proceeds from (repayment of) notes payable ) Proceeds from (repayment of) related party advances ) Increase in restricted cash ) ) Net cash flows provided by (used in) financing activities ) Effect of exchange rate on cash Net (decrease) increase in cash ) Cash - beginning of year Cash - end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Cash paid for income taxes $ $ SUPPLEMENTAL DISCLOSURE OF NONCASH INVESTING AND FINANCING ACTIVITIES: Acquisition details: Fair value of assets acquired $ $
